DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Response to Election / Restriction filed on December 15, 2021. Claims 1-16 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16 and Species B, Figs. 2A-2G in the reply filed on December 15, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (US Patent 5,810,827) in view of Collazo et al. (US Patent Publication 2010/00087824).
Regarding claim 1, Haines discloses a device (Figure 9) comprising: a cutting guide (180, Figure 9) coupled to a base plate (annotated below) via a joint (210, Figure 9), the cutting guide capable of pivoting relative to the base plate about a pivot axis 
            Haines fails to disclose a cutting slot extending through the guide body.
            However, Collazo teaches an osteotomy device (100, Figure 5) comprising a cutting slot (124) extending through the guide body (120). 
            It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Haines with a cutting slot extending through the guide body in view of Collazo in order to allow a cutting instrument to slide freely within the cutting guide slot (paragraph 0043).

    PNG
    media_image1.png
    347
    316
    media_image1.png
    Greyscale

Regarding claim 2, the modified Haines’ device discloses the device of claim 1, further comprising a blade guard (182, Figure 9 of Haines) coupled to the base plate 
Regarding claim 3, the modified Haines’ device discloses the device of claim 2, wherein the pivot axis is at the intersection of the surface of the blade guard and the planar top surface of the base plate (depicted in the annotated diagram of Haines).
Regarding claim 4, the modified Haines’ device discloses the device of claim 1, wherein the cutting slot is a planar cutting slot (see Figure 5 of Collazo).
Regarding claim 5, the modified Haines’ device discloses the device of claim 1, wherein the position is an angular position (Figure 9 depicts that the arcuate slot is in an angular position relative to the cutting guide of Haines).
Regarding claim 6, the modified Haines’ device discloses the device of claim 1, wherein the guide body further includes a cylindrical bore (138, Figure 5 of Collazo) defining a first portion of the joint (relative to a hinge pin 30 of Collazo) and extending through the guide body, the cutting slot intersecting the cylindrical bore.
Regarding claim 10, the modified Haines’ device discloses the device of claim 1, wherein the cutting slot (124, Figure 5 of Collazo) intersects the pivot axis (relative to the pivot axis formed by hinge 30).
Regarding claim 11, the modified Haines’ device discloses the device of claim 1, further comprising a thumb-screw (200, Figure 9 of Haines) securable to the base plate through the arcuate slot.
Regarding claim 12, the modified Haines’ device discloses the device of claim 1, wherein the guide body further includes at least one anchor bores (195, Figure 9 of .

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 13-16 are allowed. Claim 13 has the allowable subject matter. Claims 14-16 are dependent on the allowed claim.

Reasons for Allowance
	None of the prior art alone or in combination teach a base plate’s shaft being receivable within the cutting guide’s cutting slot bore to form a joint. The shaft comprising a partial cylindrical outer surface with an open segment extending longitudinally on the shaft. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775